USCA11 Case: 20-14522       Date Filed: 05/14/2021   Page: 1 of 4



                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 20-14522
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 4:19-cv-00564-RH-MAF



JEFFREY "JERRY" HUFF,
agent of Jerry Dean Huff,

                                                   Plaintiff - Appellant,

versus

RICHARD L. SWEARINGEN,
in his official capacity as commissioner of the
Florida Department of Law Enforcement,

                                                   Defendant - Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                  (May 14, 2021)

Before ROSENBAUM, NEWSOM, and BLACK, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-14522           Date Filed: 05/14/2021       Page: 2 of 4



       Jeffrey Huff appeals the district court’s dismissal of his 42 U.S.C. § 1983

action alleging that the Florida Department of Law Enforcement (FDLE) violated

his constitutional rights by publicly disseminating Huff’s “Florida Sex Offender”

registration on the FDLE website. Huff asserts that his § 1983 claims are not

barred by the statute of limitations because his claim did not become ripe until

2019 when he was terminated from his job and had two job offers rescinded

because of his inclusion on the sex offender registry on FDLE’s website. After

review, 1 we affirm the district court.

       Our recent decision in McGroarty v. Swearingen, 977 F.3d 1302 (2020),

forecloses Huff’s argument that his claim did not become ripe until 2019. In

McGroarty, McGroarty’s sex-offender registration information was posted online

in 2004, and he knew of its publication by 2012, but he did not file a § 1983 action

challenging the publication until 2018. Id. at 1307. McGroarty argued “the

continuing display of his information on Florida’s sex offender registry is a

continuing violation because he continuously suffers the injury of having his

information published, which interferes with his daily life.” Id.




       1
          We conduct a de novo review of the district court’s grant of a motion to dismiss under
Federal Rule of Civil Procedure 12(b)(6). McGroarty v. Swearingen, 977 F.3d 1302 (2020).
“We independently review the district court’s ruling concerning the applicable statute of
limitations.” Id. (quotations omitted).
                                                2
          USCA11 Case: 20-14522       Date Filed: 05/14/2021    Page: 3 of 4



      We reasoned that McGroarty’s argument failed “to appreciate the limits of

the continuing violation doctrine—he has alleged a continuing harm (which does

not extend the limitations period), not a continuing violation (which may extend

the period).” Id. at 1307-08. The initial publishing of information on the website

was a “one time” act, even if someone experiences a present consequence of that

initial publication. Id. at 1308. We held that McGroarty knew or should have

known of his claimed injury by March 2012 when he received a letter from FDLE

stating he had continuing registration requirements which allowed the publication

of his personal information. Id. McGroarty was ineligible for the doctrine of

continuing violation, and his claims were outside of the applicable four-year statute

of limitations. Id. at 1310.

      The same analysis applies here. Huff’s information was published in 2011.

He admits to knowing of its publication in 2012. Yet, he did not challenge its

publication in court until 2019. The initial publishing of Huff’s information was a

one-time act, even though Huff is experiencing the present consequences of that

action. See id. at 1308. While Huff argues the loss of employment and

employment opportunities in 2019 make this a continuing violation of his

constitutional rights, the losses of employment and employment opportunities are

continuing harms, not continuing violations. See id. at 1307. Thus, the district

court did not err in dismissing Huff’s complaint as it was filed after the four-year


                                          3
          USCA11 Case: 20-14522       Date Filed: 05/14/2021    Page: 4 of 4



statute of limitations had ended. See City of Hialeah v. Rojas, 311 F.3d 1096, 1103

n.2 (explaining the statute of limitations for a § 1983 action is borrowed from the

forum state’s personal injury statute of limitations, which in Florida is four years).

We affirm the district court’s dismissal of Huff’s complaint.

      AFFIRMED.




                                           4